Per Curiam.
On the hearing of this habeas corpus the vice-chancellor, having the parties before him and after hearing their testimony, awarded the custody of a child to the respondent, its father. Later, upon an application by the appellant for a reargument, the vice-chancellor in denying the motion stated briefly the grounds of his original decision as follows: “The mother is without means of support, and her maintenance and that of her child rests on the generosity or charity of her stepfather. There is in the home of the grandparents a spirit of antagonism to the father which renders that home an unsuitable place for the custody of the child; the custody of the child in that home will not only be operative to practically deny to the father and child alike the benefits of even temporary enjoyments of mutual intercourse, however liberal or specific an order of visitation should be made, but will clearly be operative to alienate the affections of the child from her father. It cannot be properly overlooked that the custody which is sought by the mother is in truth and effect the custody of the grandparents. On the other hand, the father is not only able but will properly provide for the care of the child, and his home will always be open to the mother, and in his custody lies the best interests of the child, in my judgment.”
*209We concur in the views thus expressed and in the result to which they lead.
The order of the court of chancery is affirmed.
For affirmance—The Chief-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Teri-iune, Heppenheimer, Williams, Taylor—11.
For reversal—Kalisoh, Black, Vredenburgh—3.